Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed March 10, 2021 has been received, Claims 1-4,7,15-17 and 21-31 are currently pending.

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 7 recites “laminating a second fabric to said vamp material before placing said elastic material under said second layer” and Claim 27 recites “a step of placing said second fabric portion on said top of said first vamp material portion and placing said third fabric portion on said top of said second vamp material portion before a portion of said second vamp material portion is placed under said first vamp material portion”. After a full review of Applicant’s disclosure, there appears to be no support for laminating or placing certain layers before placing another layer. Applicant’s instant specification does not provide a specific order of steps, but merely that the layers are laminated together, a process typically achieved by laminating all of the layers at the same time. Further, Applicant has provided no criticality for an order of steps or layer placement, as it appears any number or .  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 7 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “laminating a second fabric to said vamp material before placing said elastic material under said second layer” and Claim 27 recites “a step of placing said second fabric portion on said top of said first vamp material portion and placing said third fabric portion on said top of said second vamp material portion before a portion of said second vamp material portion is placed under said first vamp material 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7, 15-17, 27-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “laminating a second fabric to said vamp material before placing said elastic material under said second layer, such that said second fabric comprises a fourth layer in-between said second layer and said third layer”. The claim limitation is indefinite as Claim 1 recites “laminating together said vamp material and said fabric such that said fabric comprises a first layer and said vamp material comprises a second layer; second, placing said elastic material under said second layer such that said elastic material comprises a third layer engaged with said second layer”, it is unclear what order in which Applicant is intending for the layers to be arranged with regard to 

Regarding Claim 27 recites “a step of placing said second fabric portion on said top of said first vamp material portion and placing said third fabric portion on said top of said second vamp material portion before a portion of said second vamp material portion is placed under said first vamp material portion”. The claim limitation is indefinite as Claim 21 previously recites “placing a portion of said top face of said second vamp material portion under said bottom face of said first vamp material portion to form an overlaid portion and an overlaid vamp material”, it is unclear what order in which Applicant is intending for the layers to be arranged with regard to one another and what steps happen in what order. Applicant should recite the steps sequentially and properly indicate what layers are positioned where. Claim 27 is rejected as best understood by examiner. 

Claim 15 recites the limitation "said overlaid portion" in line 27.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitations "said top of said first vamp material portion" in lines 2-3 and “said top of said second vamp material portion” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 7, 15-16, and 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marvin (US 2014/0283410).
Regarding Claim 1, Marvin discloses a method for constructing a vamp (212) for footwear, comprising the steps of: providing a vamp material (22) with a generally W shaped top perimeter (as seen in Fig.12, the perimeter formed along 214 is W shaped from the medial to the lateral side); providing a fabric (28 adjacent 22) with a generally W shaped top perimeter; providing an elastic material (23) with a generally W shaped top perimeter (para.59); securing said materials and fabric together by: first, laminating together (para.42 & 59) said vamp material and said fabric such that said fabric comprises a first layer and said vamp material comprises a second layer (para.59); 
Regarding Claim 2, Marvin discloses a method for constructing a vamp for footwear according to Claim 1, further comprising a step of laminating together at least a second fabric (28 adjacent 23) and said vamp material (para.42 & 59) .
Regarding Claim 3, Marvin discloses a method for constructing a vamp for footwear according to Claim 1, further comprising a step of stitching (at 214) at least a second elastic material (28 adjacent 23) to said laminated vamp material (22) and fabric (28 adjacent 22)(para.58-59).
Regarding Claim 4, Marvin discloses a method for constructing a vamp for footwear according to Claim 1, further comprising a step of laminating together at least a second vamp material (28 adjacent 23) and said fabric (28 adjacent 22)(para.58-59).
Regarding Claim 7, insofar as is definite, Marvin discloses a method for constructing a vamp for footwear according to Claim 1, further comprising a step of: laminating a second fabric (28 adjacent 23) to said vamp material (22) before placing said elastic material (23) under said second layer, such that said second fabric comprises a fourth layer in-between said second layer (i.e. 22) and said third layer (i.e. 28 adjacent 23)(para.42, 62, 65-67).
st vamp material portion indicated in the annotated Figure below); placing said elastic material on said overlaid vamp such that said elastic material covers said overlaid portion of said overlaid vamp (i.e. the overlaid vamp formed by 212 & 1st vamp portion are an “overlaid portion” inasmuch as has been claimed by Applicant as the layers are overlaid); stitching together said overlaid vamp and said elastic material at at least said overlaid portion (para.58).

    PNG
    media_image1.png
    337
    473
    media_image1.png
    Greyscale

Regarding Claim 16, Marvin discloses a method of constructing a vamp for footwear according to Claim 15, wherein said first vamp material and first fabric have a generally W shaped top perimeter (as seen in Fig.12, the perimeter formed along 214 is generally W shaped along a top perimeter) .
Regarding Claim 21, Marvin discloses a method of constructing a vamp for footwear, comprising the steps of: providing a first vamp material portion (22 of 211 as seen in annotated Figure below) with a top face and a bottom face; providing a second vamp material portion (22 of 212) larger than said first vamp material portion (as seen in annotated Figure below) and which comprises a top face and a bottom face; providing a fabric (28 adjacent 22 of 211, in area of 218) which is smaller than said first vamp material portion and which comprises a top face and a bottom face; laminating said top face of said fabric to said bottom face of said first vamp material portion (para.59); placing a portion (217 of 212) of said top face of said second vamp material portion under said bottom face of said first vamp material portion to form an overlaid portion (214:217 & 218) and an overlaid vamp material (212 & 1st vamp material portion are an 

    PNG
    media_image2.png
    337
    473
    media_image2.png
    Greyscale

Regarding Claim 22, Marvin discloses a method of constructing a vamp for footwear according to Claim 21, wherein said fabric (28 adjacent 22 of 211) comprises a generally W shaped perimeter (as seen in Fig.12, the upper perimeter formed along top of the first vamp material portion is W shaped as seen in the annotated Figure above).
Regarding Claim 23, Marvin discloses a method of constructing a vamp for footwear according to Claim 22, wherein said first vamp material portion comprises a generally W shaped upper perimeter (as seen in Fig.12, the upper perimeter formed 
Regarding Claim 24, Marvin discloses a method of constructing a vamp for footwear according to Claim 22, wherein said elastic material (portion of 28 adjacent 23 of 218; Fig.14C) comprises a generally W shaped upper perimeter (as seen in Fig.12, the upper perimeter formed along top of the first vamp material portion is generally W shaped as seen in the annotated Figure above).
Regarding Claim 25, Marvin discloses a method of constructing a vamp for footwear according to Claim 21, further comprising a step of providing a third vamp material portion (23 of 211 as seen in annotated Figure above) that is approximately the same size as said fabric (28 adjacent 22 of 211).
Regarding Claim 26, Marvin discloses a method of constructing a vamp for footwear according to Claim 21, further comprising the steps of providing a second fabric portion (23 of 211 as seen in annotated Figure above) that is approximately the same size of said first vamp material portion and; providing a third fabric portion (23 of 212 as seen in annotated Figure above) that is approximately the same size of said second vamp material portion (as seen in annotated Figure above).
Regarding Claim 27, insofar as is definite, Marvin discloses a method of constructing a vamp for footwear according to claim 26, further comprising a step of placing said second fabric portion (23 of 211 as seen in annotated Figure above) on said top of said first vamp material portion (22 of 211 as seen in annotated Figure 
Regarding Claim 28, Marvin discloses a method of constructing a vamp for footwear according to claim 21, wherein said second and third fabrics are stitched together with said elastic material, said fabric, and said first and second vamp material portions (para.58).
Regarding Claim 29, Marvin discloses a method of constructing a vamp for footwear according to claim 26, further comprising a step of laminating together said second fabric portion on said top of said first vamp material portion and laminating together said third fabric portion on said top of said second vamp material portion before a portion of said second vamp material portion is placed under said first vamp material portion (para.58-59).
Regarding Claim 30, Marvin discloses a method of constructing a vamp for footwear according to claim 21, further comprising the step of stitching together said first vamp material portion, said fabric, and said elastic material (para.58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2014/0283410) in view of Leary (US 2011/0265347).
Regarding Claim 17, Marvin discloses a method of constructing a vamp for footwear according to Claim 15, further comprising a step of providing a third material 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cushioning material of Marvin with the cushioning fabric taught by Leary, as a simple substitution of one well known type of cushioning material for another, in order to yield the predictable result of providing a shoe upper with comfortable and protective cushioning.  
Regarding Claim 31, When in combination Marvin and Leary teach a method of constructing a vamp for footwear according to claim 17, further comprising the step of securing said third fabric (24 of 211 modified by Leary) to said second vamp material (Leary:212)(Leary:para.58-59).

	Response to Arguments
In view of Applicant's amendment, the search has been updated, new prior art has been identified and applied, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection and the newly modified ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732